 1   David H. Krieger, Esq.
     Nevada Bar No. 9086
 2   HAINES & KRIEGER, LLC
     8985 S. Eastern Avenue, Suite 130
 3
     Henderson, Nevada 89123
 4
     Phone: (702) 880-5554
     FAX: (702) 385-5518
 5   Email: dkrieger@hainesandkrieger.com

 6
                           IN THE UNITED STATES DISCTRICT COURT
 7                              FOR THE DISTRICT OF NEVADA

 8                                                       Case No. 2:18-cv-02349-RFB-VCF
     THOMAS A. LARMORE,                              )
                                                     )
 9                                                   )
                            Plaintiff,               )
10          v.                                       )
                                                         STIPULATION AND ORDER
                                                     )
11                                                       DISMISSING ACTION WITH
                                                     )   PREJUDICE
     EQUIFAX INFORMATION                             )
12   SERVICES, LLC; EXPERIAN                         )
     INFORMATION SOLUTIONS, INC;                     )
13                                                   )
     TRANSUNION, LLC; NAVIENT
                                                     )
14   SOLUTIONS, LLC D/B/A NAVIENT,                   )
                                                     )
15                                                   )
                     Defendants.                     )
16
                                                  STIPULATION
17
            Plaintiff THOMAS A. LARMORE and Defendant TRANS UNION, LLC hereby
18
     stipulate and agree that the above-entitled action shall be dismissed with prejudice as to, and only
19
     …
20
     …
21
     …
22
     …
23   …
24   …
25   …
26
                                                 Page 1 of 2
27

28
 1   as to, TRANS UNION, LLC in accordance with Fed. R. Civ. P. 41 (a)(2). Each party shall bear

 2   its own attorney's fees and costs of suit.

 3   Dated:         April 23, 2019

 4

 5

 6
      By:     /s/David H. Krieger, Esq.                 By:     /s/ Trevor R. Waite, Esq.
              David H. Krieger, Esq.                            Trevor R. Waite, Esq.
 7            Nevada Bar No. 9086                               Nevada Bar No. 13779
              HAINES & KRIEGER, LLC                             Kurt R. Bonds, Esq.
 8            8985 S. Eastern Avenue                            Nevada Bar No. 6228
              Suite 130                                         ALVERSON TAYLOR & SANDERS
 9            Henderson, Nevada 89123                           6605 Grand Montecito Parkway
              Attorney for Plaintiff                            Suite 200
10                                                              Las Vegas, NV 89149
                                                                Attorney for Defendant
11

12
                                                   ORDER
13

14
                                                           IT IS SO ORDERED

15                                                  ________________________________
                                                         ____________________________
16
                                                    RICHARD    F. BOULWARE, II
                                                         UNITED STATES DISTRICT JUDGE
                                                    UNITED STATES DISTRICT JUDGE
17                                                       DATED:   ____________________
                                                     DATED this 25th day of April, 2019.
18

19

20

21

22

23

24

25

26
                                                  Page 2 of 2
27

28
